UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2010 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-52687 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) 98-0489669 (IRS Employer Identification No.) 10497 Town and Country Way, Suite 310, Houston, Texas 77024 (Address of principal executive offices)(Zip Code) (832) 436-1832 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As ofMarch 19, 2010, there were 48,668,520 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 EXPLANATORY NOTE On March 22, 2010, Alamo Energy Corp. (the “Company”) filed its Quarterly Report on Form 10-Q for the three month period ended January 31, 2010 (the “Form 10-Q”).The Company is filing this Amendment No.1 to its Form 10-Q (“Amendment No. 1”) to revise certain disclosures in the footonesto the financial statements which were indvertantly omitted. This Amendment No. 1 completely replaces the Form 10-Q. As required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications of our principal executive officer and principal financial officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, are filed as exhibits to Amendment No. 1. Other than as set forth above, Amendment No. 1 does not modify or update any of the other disclosure contained in the Form 10-Q and does not reflect events occurring after the filing of the Form 10-Q on March 22, 2010. 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Alamo Energy Corp. (A Development Stage Company) Balance Sheet (Unaudited) ASSETS January 31, (unaudited) Current assets Cash $ Accounts receivable Prepaid expenses Total current assets Oil and gas properties Total assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ Accrued expenses Total current liabilities 27,106 Senior secured convertible promissory note, net of discount of $159,394 Total liabilities Stockholders' equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 48,668,520 shares issued and outstanding Additional paid in capital Accumulated deficit Total stockholders' equity $ Total liabilities and stockholders'equity $ The accompanying notes are an integral part of the financial statements. 4 Alamo Energy Corp. (A Development Stage Company) Statements of Operations (Unaudited) For theThree Month PeriodEnded January31, 2010 For the Period From September 1, 2009 (Inception) Through January 31, 2010 (unaudited) (unaudited) Oil and gas sales $ $ Cost of Oil and gas sales ) ) Gross profit Operatingexpenses: Wage related expenses Professional fees G&A expense Operating expenses Lossfrom operations ) ) Other income (expense): Interest expense Interest expense - debt discount amortization Total other expense Net loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements. 5 Alamo Energy Corp. (A Development Stage Company) Statements of Stockholders' Equity (unaudited) Common Stock Additional Paid-In Deficit Accumulated During the Development Total Stockholders' Shares Amount Capital Stage Equity Balance, September 1, 2009 $ $ ) - - Shares issued for oil and gas properties - $ Contribution of facilities rent - related party - - - Net income - - - $ ) ) Balance, October 31, 2009 $ ) Cancellation of shares for cash and assumption of liabilities ) ) - ) Discount onconvertible note payable - - - Contribution of facilities rent - related party - - - Net loss - - - ) ) Balance, January31, 2010 $ $ $ ) $ The accompanying notes are an integral part of the financial statements. 6 Alamo Energy Corp. (A Development Stage Company) Statement of Cash Flows (Unaudited) For thePeriod From September1, 2009 (Inception) Through January 31, 2010 (unaudited) Cash flows used in operating activities: Net loss $ ) Adjustments to reconcile net loss to net cash used in operating activities: Officer contribution of rent expense Accretion of debt discount Decrease (increase) in assets: Accounts receivable ) Prepaid expenses and other currentassets ) Increase (decrease) in liabilities: Accounts payable ) Accrued expenses Cash used in operating activities ) Cash flows used in investing activities: Purchase of shares for cancellation - reverse merger ) Cash used in investing activities ) Cash flows provided by financing activities: Proceeds from convertible secured promissory note Cash provided by financing activities Net increase in cash Cash at beginning of period - Cash at end of period $ The accompanying notes are an integral part of the financial statements. 7 Alamo Energy Corp. (A Development Stage Company) Statement of Cash Flows (Unaudited) Supplemental Disclosure of Cash Flow Information For the Period From September 1, 2009(Inception) Through January31, 2010 (unaudited) Cash paidduring the fiscalyears for: Interest $
